Storrs, and Hinman, J’s,
dissented. They were of opinion, 1. That, by the just construction of the third section of our statute of wills, as it existed at the time of the making of the will of Martha Bulkley, the “ heir at law of the testator,” mentioned in the proviso therein, meant only such an heir as would have inherited what was devised or bequeathed to him by the will, and to whom, therefore, it was indifferent, whether he took it by the devise, or by inheritance. 2. That a devise or bequest to the husband or wife of a witness to a will, is equally void, as if it were made to the witness. Clark v. Hoskins, 6 Conn. R., 106. Jackson v. Woods, 1 Johns. Cas., 163. Jackson v. Durland, 2 Johns. Cas., 314. Winslow v. Kimball, 25 Maine R., 493. 3. That the plaintiff is not precluded in this ease, by the probate of the will, from denying the validity of the devise to him, of the land sought to be aparted, (in which Church, *10C. J., concurred,) and that, therefore, evidence, to prove that one of the witnesses to the will was his wife, was admissible. Hardfell v. Witherill, 18 Jurist, 233.* Gingell v. Horne, 9 Sim., 339. Segrave v. Kinvan, 1 Beat., 157. Wilford v. Bulkley, 2 Cl. & Fin., 102. 8 Bligh, N. S., 111. 3 Miller’s Lou. R., 170, 175. 4. That, as such devise gave to the plaintiff the whole of said land, and, as heir of the testator, he would inherit a less proportion of it, the devise was rendered void by such third section of the statute, and the land thereby given is intestate, and that'the plaintiff is therefore entitled to have it aparted between himself and the defendants, the other heirs of the testator.
Bill dismissed.

 23 Little & Brown’s Law & Eq. Hep., 132.